         Case 1:18-cv-09433-LGS Document 68 Filed 07/11/19 Page 1 of 11
                                                                             1919 Pennsylvania Avenue NW
                                                                             Suite 800
                                                                             Washington, DC 20006-3401

                                                                             Robert Corn-Revere
                                                                             202.973.4225 tel
                                                                             202.973.4499 fax
                                                                             bobcornrevere@dwt.com




July 11, 2019

By ECF

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    PEN American Cntr., Inc. v. Trump, 18 Civ. 9433 (LGS)
       PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY

Dear Judge Schofield,

Plaintiff submits as supplemental authority in the above-captioned matter, with respect
to Defendant’s Motion to Dismiss (ECF 45) and Plaintiff’s Opposition thereto (48), the recent
decision of the United States Court of Appeals for the Second Circuit in Knight First Amendment
Institute at Columbia University v. Trump, --- F.3d ---, 2019 WL 2932440 (2d Cir. July 9, 2019)
(copy attached). The parties cited this court’s decision in Knight First Amendment Institute, which
the Second Circuit has now affirmed, in the Opposition to Motion to Dismiss at pages 2, 16, and
22-24, and in the Motion to Dismiss at pages 21-22.

In Knight First Amendment Institute, the courts adjudicated plaintiffs’ challenge under the First
Amendment to the President’s blocking them from his official Twitter account after they posted
replies to the President’s tweets in which they criticized his policies. See 2019 WL 2932440 at *3.
The Second Circuit affirmed that once the President chooses a platform and opens it to participa-
tion by others, “he may not selectively exclude those whose views he disagrees with.” Id. at *4.
The court held this is unconstitutional because in so “acting in a governmental capacity,” the
President “may not discriminate based on viewpoint.” Id. at *5. Exclusions such as the Twitter
blocking at issue, the court explained, is “something the First Amendment prohibits.” Id. at *7;
see also id. at *8. The President “is not entitled to censor selected users because they express
views with which he disagrees,” id. at *7, and the fact that those censored “retain some ability to
‘work around’ the [exclusion] does not cure the constitutional violation.” Id. *8.

Defendant argued that this Court cannot impose a remedy on behalf of Plaintiff PEN America
against the President for violating the rights of PEN members chilled by the President’s ongoing
pattern of threats and retaliatory acts. In Knight First Amendment Institute, the Second Circuit
affirmed the District Court’s declaratory ruling that President Trump’s blocking of dissenting
posters from his Twitter feed violates the First Amendment, which the District Court “assumed”
        Case 1:18-cv-09433-LGS Document 68 Filed 07/11/19 Page 2 of 11

The Honorable Lorna G. Schofield
July 11, 2019
Page 2


would suffice to “remedy the blocking … held to be unconstitutional.” See Knight First
Amendment Inst. at Col. Univ. v. Trump, 302 F. Supp. 3d 541, 580 (S.D.N.Y. 2018). See also
2019 WL 2932440, at *4 n.3 (Second Circuit’s reporting that “[a]fter the District Court granted
declaratory relief, the defendants unblocked the [] Plaintiffs”).

The holdings above are relevant to issues discussed at pages 1-5, 12-13, 23-24 and §§ I.A-B of
Plaintiff’s Opposition to Motion to Dismiss.


                                           Respectfully submitted,




                                           Robert Corn-Revere
                                           DAVIS WRIGHT TREMAINE LLP
                                           1919 Pennsylvania Avenue, NW
                                           Suite 800
                                           Washington, DC 20006
                                           Ph: 202-973-4200; Fax: 202-973-4499
                                           bobcornrevere@dwt.com

cc: All Counsel of Record via ECF
                Case 1:18-cv-09433-LGS Document 68 Filed 07/11/19 Page 3 of 11


KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA..., --- F.3d ---- (2019)
2019 WL 2932440




                   2019 WL 2932440                           Attorneys and Law Firms
     Only the Westlaw citation is currently available.
     United States Court of Appeals, Second Circuit.         Jameel Jaffer (Katherine Fallow, Caroline DeCell,
     KNIGHT FIRST AMENDMENT INSTITUTE AT                     Alexander Abdo, Knight First Amendment Institute at
         COLUMBIA UNIVERSITY, REBECCA                        Columbia University, New York, NY, Jessica Ring
       BUCKWALTER, PHILIP COHEN, HOLLY                       Amunson, Tali R. Leinwand, Jenner & Block,
     FIGUEROA, EUGENE GU, BRANDON NEELY,                     Washington, D.C., on the brief), Knight First Amendment
        JOSEPH PAPP, and NICHOLAS PAPPAS,                    Institute at Columbia University, New York, NY, for
                  Plaintiffs–Appellees,                      Plaintiffs–Appellees.
                            v.
       DONALD J. TRUMP, PRESIDENT OF THE                     Jennifer Utrecht, Attorney, Appellate Staff, Civil Division
       UNITED STATES and DANIEL SCAVINO,                     (Scott McIntosh, Attorney, Appellate Staff, on the brief),
    WHITE HOUSE DIRECTOR OF SOCIAL MEDIA                     for Chad A. Readler, Acting Assistant Attorney General,
        AND ASSISTANT TO THE PRESIDENT,                      Hashim M. Mooppan, Deputy Assistant Attorney
                Defendants–Appellants,                       General, Washington, D.C., for Defendants–Appellants.
    SARAH HUCKABEE SANDERS, WHITE HOUSE
            PRESS SECRETARY, Defendant.*                     David Greene, Electronic Frontier Foundation, San
                                                             Francisco, CA, for amicus curiae, Electronic Frontier
*        The Clerk of Court is respectfully directed to      Foundation, in support of Plaintiffs–Appellees.
         amend the official caption as indicated above.
                                                             Amy L. Marshak, Joshua A. Geltzer, Mary B. McCord,
                                                             Institute for Constitutional Advocacy and Protection at
                     No. 18-1691-cv                          Georgetown University Law Center, Washington, D.C.,
                            |                                for amici curiae, Ashutosh Bhagwat, Erwin Chemerinksy,
                 Argued: March 26, 2019                      Genevieve Lakier, Lyrissa Lidsky, Helen Norton,
                            |                                Amanda Shanor, Geoffrey R. Stone, Laurence H. Tribe,
                  Decided: July 9, 2019                      and Rebecca Tushnet, in support of Plaintiffs–Appellees.

                                                             Dan Backer, Political.Law PLLC, Alexandria, VA, for
Appeal from the United States District Court for the         amicus curiae, Coolidge–Reagan Foundation, in support
Southern District of New York                                of Defendants–Appellants.
No. 17 Civ. 5205 (NRB), Naomi R. Buchwald, District          Donald B. Verrilli, Jr., Chad I. Golder, Rachel G.
Judge, Presiding.                                            Miller–Ziegler, Munger, Tolles & Olson LLP,
                                                             Washington, D.C., for amicus curiae, Internet
Plaintiffs Buckwalter, Cohen, Figueroa, Gu, Neely, Papp,
                                                             Association, in support of neither party.
and Pappas (“Individual Plaintiffs”) are social media
users who were blocked from accessing and interacting        Before: PARKER, HALL, and DRONEY, Circuit Judges.
with the Twitter account of President Donald J. Trump
because they expressed views he disliked. The Knight         Opinion
First Amendment Institute at Columbia University is an
organization alleging a right to hear the speech that the
Individual Plaintiffs would have expressed had they not      BARRINGTON D. PARKER, Circuit Judge:
been blocked. The Plaintiffs sued President Trump along
with certain White House officials, contending that the
blocking violated the First Amendment. The United States     *1 President Donald J. Trump appeals from a judgment of
District Court for the Southern District of New York         the United States District Court for the Southern District
(Buchwald, J.) found that the “interactive space” in the     of New York (Buchwald, J.) concluding that he engaged
account is a public forum and that the exclusion from that   in unconstitutional viewpoint discrimination by utilizing
space was unconstitutional viewpoint discrimination. We      Twitter’s “blocking” function to limit certain users’
agree, and, accordingly, we affirm the judgment of the       access to his social media account, which is otherwise
District Court.                                              open to the public at large, because he disagrees with their
                                                             speech. We hold that he engaged in such discrimination
AFFIRMED.                                                    and, consequently, affirm the judgment below.
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                   1
                Case 1:18-cv-09433-LGS Document 68 Filed 07/11/19 Page 4 of 11


KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA..., --- F.3d ---- (2019)
2019 WL 2932440

                                                                   mentions User A.2 The dispute in this case exclusively
The salient issues in this case arise from the decision of         concerns the President’s use of this blocking function.
the President to use a relatively new type of social media         The government has conceded that the account in
platform to conduct official business and to interact with         question is not itself “independent of [Trump’s]
the public. We do not consider or decide whether an                presidency,” but contends that the act of blocking was
elected official violates the Constitution by excluding            private conduct that does not implicate the First
persons from a wholly private social media account. Nor            Amendment. Oral Arg. R. at 1:00 – 1:15.
do we consider or decide whether private social media              2      All of these features are part of the platform set up by
companies are bound by the First Amendment when                           Twitter, a private company. Use of the platform is
policing their platforms. We do conclude, however, that                   governed by terms of service which users agree to
the First Amendment does not permit a public official                     when they use the platform. See generally Twitter
who utilizes a social media account for all manner of                     Terms of Service, Twitter, https://twitter.com/en/tos
official purposes to exclude persons from an                              (last visited June 6, 2019). A Twitter user cannot
otherwise–open online dialogue because they expressed                     choose to have an account that has a subset of these
                                                                          features. For example, a user cannot obtain from
views with which the official disagrees.1
                                                                          Twitter an account that prohibits certain other users
1      The facts in this case are not in dispute as the case was          from blocking them. Nor can a user obtain from Twitter
       resolved below on stipulated facts.                                an account with the ability to disable the comment
                                                                          thread.

Twitter is a social media platform that allows its users to
electronically send messages of limited length to the              *2 President Trump established his account, with the
public. After creating an account, a user can post their           handle @realDonaldTrump, (the “Account”) in March
own messages on the platform (referred to as tweeting).            2009. No one disputes that before he became President
Users may also respond to the messages of others                   the Account was a purely private one or that once he
(replying), republish the messages of others (retweeting),         leaves office the Account will presumably revert to its
or convey approval or acknowledgment of another’s                  private status. This litigation concerns what the Account
message by “liking” the message. All of a user’s tweets            is now. Since his inauguration in January 2017, he has
appear on that user’s continuously–updated “timeline,”             used the Account, according to the parties, “as a channel
which is a convenient method of viewing and interacting            for communicating and interacting with the public about
with that user’s tweets.                                           his administration.” App’x at 54. The President’s tweets
                                                                   from the Account can be viewed by any member of the
When one user replies to another user’s tweet, a                   public without being signed into a Twitter account.
“comment thread” is created. When viewing a tweet, this            However, if a user has been blocked from the Account,
comment thread appears below the original tweet and                they cannot view the Account’s tweets when logged in to
includes both the first–level replies (replies to the original     their account. At the time of the parties’ stipulation, the
tweet) and second–level replies (replies to the first–level        Account had more than 50 million followers. The
replies). The comment threads “reflect multiple                    President’s tweets produce an extraordinarily high level
overlapping ‘conversations’ among and across groups of             of public engagement, typically generating thousands of
users” and are a “large part” of what makes Twitter a “            replies, some of which, in turn, generate hundreds of
‘social’ media platform.” App’x at 50.                             thousands of additional replies. The President has not
                                                                   generally sought to limit who can follow the Account, nor
The platform also allows users to directly interact with           has he sought to limit the kind of speech that users can
each other. For example, User A can “mention” User B in            post in reply to his tweets.
User A’s tweet, prompting a notification to User B that he
or she has been mentioned in a tweet. Twitter users can            The public presentation of the Account and the webpage
also “follow” one another. If User A follows User B, then          associated with it bear all the trappings of an official,
all of User B’s tweets appear in User A’s “feed,” which is         state–run account. The page is registered to Donald J.
a continuously–updated display of content mostly from              Trump “45th President of the United States of America,
accounts that User A has chosen to follow. Conversely,             Washington D.C.” Id. at 54–55. The header photographs
User A can “block” User B. This prevents User B from               of the Account show the President engaged in the
seeing User A’s timeline or any of User A’s tweets. User           performance of his official duties such as signing
B, if blocked by User A, is unable to reply to, retweet, or        executive orders, delivering remarks at the White House,
like any of User A’s tweets. Similarly, User A will not see        and meeting with the Pope, heads of state, and other
any of User B’s tweets and will not be notified if User B          foreign dignitaries.

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            2
               Case 1:18-cv-09433-LGS Document 68 Filed 07/11/19 Page 5 of 11


KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA..., --- F.3d ---- (2019)
2019 WL 2932440

                                                               Administration has advised the White House that the
The President and multiple members of his administration       President’s tweets are “official records that must be
have described his use of the Account as official. The         preserved under the Presidential Records Act.” App’x at
President has stipulated that he, with the assistance of       57.
Defendant Daniel Scavino, uses the Account frequently
“to announce, describe, and defend his policies; to            *3 In May and June of 2017, the President blocked each
promote his Administration’s legislative agenda; to            of the Individual Plaintiffs (but not the Knight First
announce official decisions; to engage with foreign            Amendment Institute) from the Account. The government
political leaders; to publicize state visits; [and] to         concedes that each of them was blocked after posting
challenge media organizations whose coverage of his            replies in which they criticized the President or his
Administration he believes to be unfair.” Id. at 56. In June   policies and that they were blocked as a result of their
2017, then–White House Press Secretary Sean Spicer             criticism. The government also concedes that because
stated at a press conference that President Trump’s tweets     they were blocked they are unable to view the President’s
should be considered “official statements by the President     tweets, to directly reply to these tweets, or to use the
of the United States.” Id. at 55–56. In June 2017, the         @realDonaldTrump webpage to view the comment
White House responded to a request for official White          threads associated with the President’s tweets.
House records from the House Permanent Select
Committee on Intelligence by referring the Committee to        The Individual Plaintiffs further contend that their
a statement made by the President on Twitter.                  inability to view, retweet, and reply to the President’s
                                                               tweets limits their ability to participate with other
Moreover, the Account is one of the White House’s main         members of the public in the comment threads that appear
vehicles for conducting official business. The President       below the President’s tweets. The parties agree that,
operates the Account with the assistance of defendant          without the context of the President’s original tweets
Daniel Scavino, the White House Director of Social             (which the Individual Plaintiffs are unable to view when
Media and Assistant to the President. The President and        logged in to their accounts), it is more difficult to follow
his aides have characterized tweets from the Account as        the conversations occurring in the comment threads. In
official statements of the President. For example, the         addition, the parties have stipulated that as a consequence
President used the Account to announce the nomination of       of their having been blocked, the Individual Plaintiffs are
Christopher Wray as FBI director and to announce the           burdened in their ability to view or directly reply to the
administration’s ban on transgender individuals serving in     President’s tweets, and to participate in the comment
the military. The President used the Account to first          threads associated with the President’s tweets.
announce that he had fired Chief of Staff Reince Priebus
and replaced him with General John Kelly. President            While various “workarounds” exist that would allow each
Trump also used the Account to inform the public about         of the Individual Plaintiffs to engage with the Account,
his discussions with the South Korean president                they contend that each is burdensome. For example,
concerning North Korea’s nuclear program and about his         blocked users who wish to participate in the comment
decision to sell sophisticated military hardware to Japan      thread of a blocking user’s tweet could log out of their
and South Korea.                                               accounts, identify a first–level reply to which they would
                                                               like to respond, log back into their accounts, locate the
Finally, we note that the National Archives, the agency of     first–level reply on the author’s timeline, and then post a
government responsible for maintaining the government’s        message in reply. The blocked users’ messages would
records, has concluded that the President’s tweets are         appear in the comment thread of the blocking user’s
official records. The Presidential Records Act of 1978         tweet, although the blocking user would be unable to see
established public ownership of the President’s official       it. Blocked users could also create a new Twitter account.
records. 44 U.S.C. § 2202. Under that Act, “Presidential       Alternatively, blocked users could log out of their
records” include documentary materials created by the          accounts, navigate to the blocking user’s timeline, take a
President “in the course of conducting activities which        screenshot of the blocking user’s tweet, then log back into
relate to or have an effect upon the carrying out of the       their own accounts and post that screenshot along with
constitutional, statutory or other official or ceremonial      their own commentary.
duties of the President.” Id. § 2201. The statute authorizes
the Archivist of the United States to “maintain and            In July 2017, the Individual Plaintiffs and the Knight
preserve Presidential records on behalf of the President,      Institute sued Donald Trump, Daniel Scavino, and two
including records in digital or electronic form.” Id. §        other White House staff members alleging that blocking
2203. Accordingly, the National Archives and Records           them from the Account violated the First Amendment.

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     3
               Case 1:18-cv-09433-LGS Document 68 Filed 07/11/19 Page 6 of 11


KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA..., --- F.3d ---- (2019)
2019 WL 2932440

The parties cross–moved below for summary judgment.               This Court reviews a grant of summary judgment de novo,
The District Court granted summary judgment in favor of           applying the same standards that governed the district
the plaintiffs and entered a declaratory judgment that “the       court’s resolution of the motion. Summa v. Hofstra Univ.,
blocking of the individual plaintiffs from the [Account]          708 F.3d 115, 123 (2d Cir. 2013). All questions presented
because of their expressed political views violates the           on this appeal, including questions of constitutional
First Amendment.” Knight First Amendment Inst. at                 interpretation, are ones of law which we review de novo.
Columbia Univ. v. Trump, 302 F. Supp. 3d 541, 579                 All. for Open Soc’y Int’l, Inc. v. United States Agency for
(S.D.N.Y. 2018). The District Court held that the                 Int’l Dev., 911 F.3d 104, 109 (2d Cir. 2018). Because we
“interactive space” associated with each tweet constituted        agree that in blocking the Individual Plaintiffs the
a public forum for First Amendment purposes because it            President engaged in prohibited viewpoint discrimination,
was a forum “in which other users may directly interact           we affirm.
with the content of the tweets by ... replying to, retweeting
or liking the tweet.” Id. at 566. The Court reasoned that:
(1) “there can be no serious suggestion that the interactive
space is incompatible with expressive activity,” and (2)
the President and his staff hold the Account open, without
restriction, to the public at large on a broadly–accessible
social media platform. Id. at 574–75. As to the                                         DISCUSSION
government control requirement of the public forum
                                                                  The President’s primary argument in his brief is that when
analysis, the court found that “the President presents the
                                                                  he blocked the Individual Plaintiffs, he was exercising
@realDonaldTrump account as being a presidential
                                                                  control over a private, personal account. At oral
account as opposed to a personal account and ... uses the
                                                                  argument, however, the government conceded that the
account to take actions that can be taken only by the
                                                                  Account is not “independent of [Trump’s] presidency,”
President as President.” Id. at 567. The court concluded
                                                                  choosing instead to argue only that the act of blocking
that “because the President and Scavino use the
                                                                  was not state action. Oral Arg. R. at 1:00 – 1:15. The
@realDonaldTrump account for governmental functions”
                                                                  President contends that the Account is exclusively a
they exercise government control over the relevant
                                                                  vehicle for his own speech to which the Individual
aspects of the Account, including the blocking function.
                                                                  Plaintiffs have no right of access and to which the First
Id. at 569. The court also rejected the idea that speech
                                                                  Amendment does not apply. Secondarily, he argues that,
within the interactive space on the platform is government
                                                                  in any event, the Account is not a public forum and that
speech not subject to First Amendment restrictions,
                                                                  even if the Account were a public forum, blocking the
concluding that “replies to the President’s tweets remain
                                                                  Individual Plaintiffs did not prevent them from accessing
the private speech of the replying user.” Id. at 572.
                                                                  the forum. The President further argues that, to the extent
                                                                  the Account is government–controlled, posts on it are
*4 After concluding that the defendants had created a
                                                                  government speech to which the First Amendment does
public forum in the interactive space of the Account, the
                                                                  not apply. We are not persuaded. We conclude that the
court concluded that, by blocking the Individual Plaintiffs
                                                                  evidence of the official nature of the Account is
because of their expressed political views, the government
                                                                  overwhelming. We also conclude that once the President
had engaged in viewpoint discrimination. Id. at 577.
                                                                  has chosen a platform and opened up its interactive space
Finally, the court held that the blocking of the Individual
                                                                  to millions of users and participants, he may not
Plaintiffs violated the Knight Institute’s right to read the
                                                                  selectively exclude those whose views he disagrees with.
replies of the Individual Plaintiffs which they cannot post
because they are blocked. Id. at 563–64.3
3      The District Court concluded that all plaintiffs had
       standing to sue, a conclusion the government does not
       challenge on this appeal and with which we agree.
       After the District Court granted declaratory relief, the
       defendants unblocked the Individual Plaintiffs from the                                 I.
       Account. This does not render the case moot. Walling v.
       Helmerich & Payne, 323 U.S. 37, 43 (1944)                  The President concedes that he blocked the Individual
       (“Voluntary discontinuance of an alleged illegal           Plaintiffs because they posted tweets that criticized him or
       activity does not operate to remove a case from the
                                                                  his policies. He also concedes that such criticism is
       ambit of judicial power.”).
                                                                  protected speech. The issue then for this Court to resolve
                                                                  is whether, in blocking the Individual Plaintiffs from the
                                                                  interactive features of the Account, the President acted in
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        4
               Case 1:18-cv-09433-LGS Document 68 Filed 07/11/19 Page 7 of 11


KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA..., --- F.3d ---- (2019)
2019 WL 2932440

a governmental capacity or as a private citizen.                        of Greenburgh Civic Associations, 453 U.S. 114, 132
                                                                        (considering “question of whether a particular piece of
The President maintains that Twitter is a privately owned               personal or real property owned or controlled by the
and operated social media platform that he has used since               government” is a public forum (emphasis added)).
2009 to share his opinions on popular culture, world
affairs, and politics. Since he became President, he
contends, the private nature of the Account has not              The government’s contention that the President’s use of
changed. In his view, the Account is not a space owned or        the Account during his presidency is private founders in
controlled by the government. Rather, it is a platform for       the face of the uncontested evidence in the record of
his own private speech and not one for the private               substantial and pervasive government involvement with,
expression of others. Because the Account is private, he         and control over, the Account. First, the Account is
argues, First Amendment issues and forum analysis are            presented by the President and the White House staff as
not implicated. Although Twitter facilitates robust public       belonging to, and operated by, the President. The Account
debate on the Account, the President contends that it is         is registered to “Donald J. Trump, ‘45th President of the
simply the means through which he participates in a              United States of America, Washington, D.C.’ ” App’x at
forum and not a public forum in and of itself.                   54. The President has described his use of the Account as
                                                                 “MODERN DAY PRESIDENTIAL.” Id. at 55. The
*5 No one disputes that the First Amendment restricts            White House social media director has described the
government regulation of private speech but does not             Account as a channel through which “President Donald J.
regulate purely private speech.4 If, in blocking, the            Trump ... [c]ommunicat[es] directly with you, the
President were acting in a governmental capacity, then he        American people!” Id. The @WhiteHouse account, an
may not discriminate based on viewpoint among the                undoubtedly official Twitter account run by the
private speech occurring in the Account’s interactive            government, “directs Twitter users to ‘Follow for the
space. As noted, the government argues first that the            latest from @POTUS @realDonaldTrump and his
Account is the President’s private property because he           Administration.” Id. Further, the @POTUS account
opened it in 2009 as a personal account and he will retain       frequently republishes tweets from the Account.6 As
personal control over the Account after his presidency.          discussed earlier, according to the National Archives and
However, the fact that government control over property          Records Administration, the President’s tweets from the
is temporary, or that the government does not “own” the          Account “are official records that must be preserved
property in the sense that it holds title to the property, is    under the Presidential Records Act.” Id. at 57.
not determinative of whether the property is, in fact,           6      The President and the White House operate two other
sufficiently controlled by the government to make it a
                                                                        Twitter accounts: @POTUS and @WhiteHouse. Both
forum for First Amendment purposes. See Se.                             accounts are official government accounts. Those
Promotions, Ltd. v. Conrad, 420 U.S. 546, 547–52 (1975)                 accounts belong strictly to the government, in the sense
(holding privately–owned theater leased to and operated                 that the President and members of the White House
by city was public forum).5 Temporary control by the                    administration will not retain control over those
government can still be control for First Amendment                     accounts upon leaving office. The @POTUS account is
purposes.                                                               the official account of the U.S. President. The
4
                                                                        @WhiteHouse account is the official account for the
       See, e.g., Harris v. Quinn, 573 U.S. 616, 629 n.4                White House administration.
       (2014);     Loce     v.   Time      Warner     Entm’t
       Advance/Newhouse P’ship, 191 F.3d 256, 266 (2d Cir.
       1999); see also Pleasant Grove City, Utah v. Summum,
       555 U.S. 460, 467 (2009); Hartman v. Moore, 547 U.S.      Second, since becoming President he has used the
       250, 256 (2006) (stating that “as a general matter the    Account on almost a daily basis “as a channel for
       First Amendment prohibits government officials from       communicating and interacting with the public about his
       subjecting an individual to retaliatory actions ... for   administration.” Id. at 54. The President utilizes White
       speaking out”).
                                                                 House staff to post tweets and to maintain the Account.
                                                                 He uses the Account to announce “matters related to
                                                                 official government business,” including high–level
5      See also Denver Area Educ. Telecommunications             White House and cabinet–level staff changes as well as
       Consortium, Inc. v. F.C.C., 518 U.S. 727, 749 (1996)      changes to major national policies. Id. at 56. He uses the
       (plurality opinion) (stating that “public forums are      Account to engage with foreign leaders and to announce
       places that the government has opened for use by the      foreign policy decisions and initiatives. Finally, he uses
       public as a place for expressive activity” (internal      the “like,” “retweet,” “reply,” and other functions of the
       quotation marks omitted)); U.S. Postal Serv. v. Council   Account to understand and to evaluate the public’s
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          5
               Case 1:18-cv-09433-LGS Document 68 Filed 07/11/19 Page 8 of 11


KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA..., --- F.3d ---- (2019)
2019 WL 2932440

reaction to what he says and does. In sum, since he took                                   II.
office, the President has consistently used the Account as
an important tool of governance and executive outreach.        Once it is established that the President is a government
For these reasons, we conclude that the factors pointing to    actor with respect to his use of the Account, viewpoint
the public, non–private nature of the Account and its          discrimination violates the First Amendment. Manhattan
interactive features are overwhelming.                         Community Access Corp. et al. v. Halleck et al., 587 U.S.
                                                               __ (2019) (“When the government provides a forum for
*6 The government’s response is that the President is not      speech (known as a public forum), the government may
acting in his official capacity when he blocks users           be constrained by the First Amendment, meaning that the
because that function is available to all users, not only to   government ordinarily may not exclude speech or
government officials. However, the fact that any Twitter       speakers from the forum on the basis of viewpoint ....”);
user can block another account does not mean that the          see also Pleasant Grove, 555 U.S. at 469–70 (viewpoint
President somehow becomes a private person when he             discrimination prohibited in traditional, designated, and
does so. Because the President, as we have seen, acts in       limited public forums); Cornelius, 473 U.S. at 806
an official capacity when he tweets, we conclude that he       (viewpoint discrimination prohibited in nonpublic
acts in the same capacity when he blocks those who             forums).
disagree with him. Here, a public official and his
subordinates hold out and use a social media account           The government makes two responses. First, it argues that
open to the public as an official account for conducting       the Account is not a public forum and that, even if it were
official business. That account has interactive features       a public forum, the Individual Plaintiffs were not
open to the public, making public interaction a prominent      excluded from it. Second, the government argues that the
feature of the account. These factors mean that the            Account, if controlled by the government, is government
account is not private. See generally Rosenberger v.           speech not subject to First Amendment restrictions.
Rector & Visitors of Univ. of Virginia, 515 U.S. 819, 830
(1995) (applying the same principles to “metaphysical”
forums as to those that exist in “a spatial or geographic
sense”); see also Davison v. Randall, 912 F.3d 666, 680
(4th Cir. 2019) (holding that a public official who used a
Facebook Page as a tool of her office exercised state
                                                                                           A.
action when banning a constituent); Robinson v. Hunt
Cty., Texas, 921 F.3d 440, 447 (5th Cir. 2019) (finding        As a general matter, social media is entitled to the same
that a government official’s act of banning a constituent      First Amendment protections as other forms of media.
from an official government social media page was              Packingham v. North Carolina, 137 S. Ct. 1730, 1735–36
unconstitutional viewpoint discrimination). Accordingly,       (2017) (holding a state statute preventing registered sex
the President excluded the Individual Plaintiffs from          offenders from accessing social media sites invalid and
government–controlled property when he used the                describing social media use as “protected First
blocking function of the Account to exclude disfavored         Amendment activity”). “[W]hatever the challenges of
voices.                                                        applying the Constitution to ever–advancing technology,
                                                               ‘the basic principles of freedom of speech and the press,
Of course, not every social media account operated by a        like the First Amendment’s command, do not vary’ when
public official is a government account. Whether First         a new and different medium for communication appears.”
Amendment concerns are triggered when a public official        Brown v. Entm’t Merchants Ass’n, 564 U.S. 786, 790
uses his account in ways that differ from those presented      (2011) (quoting Joseph Burstyn, Inc. v. Wilson, 343 U.S.
on this appeal will in most instances be a fact–specific       495, 503 (1952)). A public forum, as the Supreme Court
inquiry. The outcome of that inquiry will be informed by       has also made clear, need not be “spatial or geographic”
how the official describes and uses the account; to whom       and “the same principles are applicable” to a metaphysical
features of the account are made available; and how            forum. Rosenberger, 515 U.S. at 830.
others, including government officials and agencies,
regard and treat the account. But these are concerns for       To determine whether a public forum has been created,
other cases and other days and are ones we are not             courts look “to the policy and practice of the government”
required to consider or resolve on this appeal.                as well as “the nature of the property and its compatibility
                                                               with expressive activity to discern the government’s
                                                               intent.” Cornelius, 473 U.S. at 802. Opening an
                                                               instrumentality of communication “for indiscriminate use

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     6
                Case 1:18-cv-09433-LGS Document 68 Filed 07/11/19 Page 9 of 11


KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA..., --- F.3d ---- (2019)
2019 WL 2932440

by the general public” creates a public forum. Perry Educ.       their views”). However, the speech restrictions at issue
Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37, 47           burden the Individual Plaintiffs’ ability to converse on
(1983). The Account was intentionally opened for public          Twitter with others who may be speaking to or about the
discussion when the President, upon assuming office,             President.7 President Trump is only one of thousands of
repeatedly used the Account as an official vehicle for           recipients of the messages the Individual Plaintiffs seek to
governance and made its interactive features accessible to       communicate. While he is certainly not required to listen,
the public without limitation. We hold that this conduct         once he opens up the interactive features of his account to
created a public forum.                                          the public at large he is not entitled to censor selected
                                                                 users because they express views with which he
*7 If the Account is a forum—public or                           disagrees.8
otherwise—viewpoint discrimination is not permitted.             7      If, for example, the President had merely prevented the
Int’l Soc. For Krishna Consciousness, Inc. v. Lee, 505                  Individual Plaintiffs from sending him direct messages,
U.S. 672, 679 (1992); see also Pleasant Grove, 555 U.S.                 his argument would have more force.
at 469–70 (viewpoint discrimination prohibited in
traditional, designated, and limited public forums);
Cornelius, 473 U.S. at 806 (viewpoint discrimination
                                                                 8      The government extends this argument to suggest that
prohibited in nonpublic forums). A blocked account is
                                                                        the Individual Plaintiffs are claiming a right to
prevented from viewing any of the President’s tweets,
                                                                        “amplify” their speech by being able to reply directly to
replying to those tweets, retweeting them, or liking them.              the President’s tweets. The government can choose to
Replying, retweeting, and liking are all expressive                     “amplify” the speech of certain individuals without
conduct that blocking inhibits. Replying and retweeting                 violating the rights of others by choosing to listen or
are messages that a user broadcasts, and, as such,                      not listen. See Minnesota State Bd., 465 U.S. at 288
undeniably are speech. Liking a tweet conveys approval                  (stating that “[a]mplification of the sort claimed is
or acknowledgment of a tweet and is therefore a symbolic                inherent in government’s freedom to choose its
message with expressive content. See, e.g., W. Virginia                 advisers. A person’s right to speak is not infringed
State Bd. of Educ. v. Barnette, 319 U.S. 624, 632–33                    when government simply ignores that person while
                                                                        listening to others.”). That is not what occurred here;
(1943) (discussing symbols as speech). Significantly, the
                                                                        the Individual Plaintiffs were not simply ignored by the
parties agree that all of this expressive conduct is                    President, their ability to speak to the rest of the public
communicated to the thousands of users who interact with                users of the Account was burdened. In any event, the
the Account. By blocking the Individual Plaintiffs and                  government is not permitted to “amplify” favored
preventing them from viewing, retweeting, replying to,                  speech by banning or burdening viewpoints with which
and liking his tweets, the President excluded the                       it disagrees.
Individual Plaintiffs from a public forum, something the
First Amendment prohibits.
                                                                 The government’s reply is that the Individual Plaintiffs
The government does not challenge the District Court’s           are not censored because they can engage in various
conclusion that the speech in which Individual Plaintiffs        “workarounds” such as creating new accounts, logging
seek to engage is protected speech; instead, it argues that      out to view the President’s tweets, and using Twitter’s
blocking did not ban or burden anyone’s speech. See              search functions to find tweets about the President posted
Knight First Amendment, 302 F. Supp. 3d at 565.                  by other users with which they can engage.
Specifically, the government contends that the Individual
Plaintiffs were not prevented from speaking because “the         *8 Tellingly, the government concedes that these
only material impact that blocking has on the individual         “workarounds” burden the Individual Plaintiffs’ speech.
plaintiffs’ ability to express themselves on Twitter is that     See App’x 35–36, 66. And burdens to speech as well as
it prevents them from speaking directly to Donald Trump          outright bans run afoul of the First Amendment. See
by replying to his tweets on the @realDonaldTrump web            Sorrell v. IMS Health Inc., 564 U.S. 552, 566 (2011)
page.” Appellants Br. at 35.                                     (stating that government “may no more silence unwanted
                                                                 speech by burdening its utterance than by censoring its
That assertion is not well–grounded in the facts presented       content”); United States v. Playboy Entm’t Grp., Inc., 529
to us. The government is correct that the Individual             U.S. 803, 812 (2000) (“The distinction between laws
Plaintiffs have no right to require the President to listen to   burdening and laws banning speech is but a matter of
their speech. See Minnesota State Bd. for Cmty. Colleges         degree. The Government’s content–based burdens must
v. Knight, 465 U.S. 271, 283 (1984) (a plaintiff has “no         satisfy the same rigorous scrutiny as its content–based
constitutional right to force the government to listen to        bans.”). When the government has discriminated against a

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             7
               Case 1:18-cv-09433-LGS Document 68 Filed 07/11/19 Page 10 of 11


KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA..., --- F.3d ---- (2019)
2019 WL 2932440

speaker based on the speaker’s viewpoint, the ability to               posts a reply to one of the President’s tweets, the message
engage in other speech does not cure that constitutional               is identified as coming from that user, not from the
shortcoming. Christian Legal Soc. Chapter of the Univ. of              President. There is no record evidence, and the
California, Hastings Coll. of the Law v. Martinez, 561                 government does not argue, that the President has
U.S. 661, 690 (2010). Similarly, the fact that the                     attempted to exercise any control over the messages of
Individual Plaintiffs retain some ability to “work around”             others, except to the extent he has blocked some persons
the blocking does not cure the constitutional violation.               expressing viewpoints he finds distasteful. The contents
Neither does the fact that the Individual Plaintiffs can post          of retweets, replies, likes, and mentions are controlled by
messages elsewhere on Twitter. Accordingly, we hold                    the user who generates them and not by the President,
that the President violated the First Amendment when he                except to the extent he attempts to do so by blocking.
used the blocking function to exclude the Individual                   Accordingly, while the President’s tweets can accurately
Plaintiffs because of their disfavored speech.                         be described as government speech, the retweets, replies,
                                                                       and likes of other users in response to his tweets are not
                                                                       government speech under any formulation. The Supreme
                                                                       Court has described the government speech doctrine as
                                                                       “susceptible to dangerous misuse.” Matal, 137 S. Ct. at
                                                                       1758. It has urged “great caution” to prevent the
                                                                       government from “silenc[ing] or muffl[ing] the
                             B.                                        expression of disfavored viewpoints” under the guise of
                                                                       the government speech doctrine. Id. Extension of the
Finally, the government argues that to the extent the
                                                                       doctrine in the way urged by President Trump would
Account is controlled by the government, it is government
                                                                       produce precisely this result.
speech. Under the government speech doctrine, “[t]he
Free Speech Clause does not require government to
                                                                       The irony in all of this is that we write at a time in the
maintain viewpoint neutrality when its officers and
                                                                       history of this nation when the conduct of our government
employees speak” about governmental endeavors. Matal
                                                                       and its officials is subject to wide–open, robust debate.
v. Tam, 137 S. Ct. 1744, 1757 (2017). For example, when
                                                                       This debate encompasses an extraordinarily broad range
the government wishes to promote a war effort, it is not
                                                                       of ideas and viewpoints and generates a level of passion
required by the First Amendment to also distribute
                                                                       and intensity the likes of which have rarely been seen.
messages discouraging that effort. Id. at 1758; see also
                                                                       This debate, as uncomfortable and as unpleasant as it
Pleasant Grove, 555 U.S. at 467 (“The Free Speech
                                                                       frequently may be, is nonetheless a good thing. In
Clause restricts government regulation of private speech;
                                                                       resolving this appeal, we remind the litigants and the
it does not regulate government speech.”).
                                                                       public that if the First Amendment means anything, it
                                                                       means that the best response to disfavored speech on
It is clear that if President Trump were engaging in
                                                                       matters of public concern is more speech, not less.
government speech when he blocked the Individual
Plaintiffs, he would not have been violating the First
Amendment. Everyone concedes that the President’s
initial tweets (meaning those that he produces himself) are
government speech. But this case does not turn on the
President’s initial tweets; it turns on his supervision of the
interactive features of the Account. The government has                                     CONCLUSION
conceded that the Account “is generally accessible to the
public at large without regard to political affiliation or any         *9 The judgment of the District Court is AFFIRMED.
other limiting criteria,” and the President has not
attempted to limit the Account’s interactive feature to his
own speech. App’x at 55.                                               All Citations

Considering the interactive features, the speech in                    --- F.3d ----, 2019 WL 2932440
question is that of multiple individuals, not just the
President or that of the government. When a Twitter user
End of Document                                                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               8
            Case 1:18-cv-09433-LGS Document 68 Filed 07/11/19 Page 11 of 11


KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA..., --- F.3d ---- (2019)
2019 WL 2932440




             © 2019 Thomson Reuters. No claim to original U.S. Government Works.   9
